Citation Nr: 1200221	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  04-23 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to a rating in excess of 30 percent for idiopathic familial tremor.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from February to November 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, continued a 10 percent rating for idiopathic familial tremor.  

A November 2006 rating decision increased the rating to 30 percent, effective December 6, 2001 (the date of claim).  The Veteran has not expressed satisfaction with the increase, and the matter remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  In August 2007 and August 2009, this matter was remanded for additional development and to satisfy notice requirements.  The case has been reassigned to the undersigned.

In December 2001, the Veteran filed an informal claim seeking entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability (followed by a formal claim for TDIU in February 2002).  March and April 2002 rating decisions denied such claim; the Veteran filed a notice of disagreement with those decisions in August 2002.  In August 2007, the Board remanded such matter for issuance of a statement of the case (SOC).  A SOC was issued in July 2009.  The Veteran was advised that to perfect his appeal, he had to complete the enclosed VA Form 9 (Substantive Appeal).  See 38 C.F.R. §§ 20.200, 20.202.  The Veteran did not file a Substantive Appeal.  Consequently, such matter is not before the Board (as is acknowledged by the Veteran's representative).  See August 2009 written argument (noting the Veteran "has not formally submitted a VA Form 9 on this issue . . .").  Notably, it was not addressed in the Board's August 2009 remand nor in the representative's March 2011 written argument.  

The matter of entitlement to an extraschedular rating for the Veteran's tremor is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.  

FINDING OF FACT

At no time during the appeal period is the Veteran's idiopathic familial tremor seen to have been manifested by symptoms or impairment more than severe in nature.  


CONCLUSION OF LAW

A rating in excess of 30 percent for idiopathic familial tremor is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.20, 4.124a, Diagnostic Code (Code) 8103 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

In a claim for increase, the VCAA requirement is generic notice, that is, notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The appellant was advised of VA's duties to notify and assist in the development of his claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A September 2009 letter (pursuant to the Board's August 2009 remand instructions) explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  A January 2011 supplemental SOC (SSOC) readjudicated the matter.  He has received the general-type notice described in Vazquez-Flores, and has had ample opportunity to respond/supplement the record.  It is not alleged that notice in this case was less than adequate.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (discussing the rule of prejudicial error).  

In August 2009, the case was remanded, in part for a VA examination to determine the current severity of the Veteran's tremor disability.  The Board finds that there has been substantial compliance with those remand instructions by the VA examinations in December 2009 and in December 2010.  The examinations described the symptomatology associated with the Veteran's tremor disability, as well as the impact of such symptomatology on his daily life.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran's pertinent postservice treatment records, to include Social Security Administration (SSA) records, have been secured.  The RO arranged for VA examinations in November 2002, August 2005, December 2009, and December 2010.  The Board finds the December 2010 examination adequate for rating purposes as the examiner obtained a history from the Veteran, and conducted a thorough examination of the Veteran, noting all findings necessary for a proper determination in the matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.  

B. Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  When an unlisted condition is encountered, it should be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After careful consideration of the evidence, any reasonable doubt remaining as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

"Staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Initially, the Board notes that it has reviewed all of the evidence in the veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

There is no specific diagnostic code for idiopathic familial tremors; therefore, it has been rated by analogy under Codes 8199-8103 (by analogy to convulsive tics).  38 C.F.R. § 4.124a.  Pursuant to that Code, the Veteran's tremor disability is rated as 30 percent disabling, which provides a maximum 30 percent for severe convulsive tics.  Given the location and nature of the disability, the Board finds that rating by such analogy is appropriate.  See 38 C.F.R. §§ 4.20, 4.124a.  Although the Veteran is in receipt of the maximum rating under Code 8103, the Board can consider evaluating the disability under any other potentially applicable diagnostic code(s).  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if supported by explanation and evidence).  

Codes 8205 to 8412 provide for rating diseases of the cranial nerves, and Codes 8510 to 8719 provide for rating diseases of the peripheral nerves (as the Veteran's service-connected disability involves his hands).  

Historically, a November 1996 rating decision awarded service connection for idiopathic familial tremors, rated 10 percent, effective June 30, 1993.  

The instant claim for increase was received in December 2001.  

A June 2002 private treatment letter from Mason-Dixon Community Services notes that the Veteran had severe problems with tremors.  

On November 2002 VA examination, it was noted that the Veteran's familial tremor disability involves his hands in a fixed position and intention, and also his head, a "yes" tremor (i.e., up and down in the vertical plane).  The Veteran reported Valium helps with his tremors.  On physical examination, all cranial nerves were intact.  The Veteran had a wide amplitude tremor in his hands on fixed position, also present on intention, but not present when resting.  It was also noted that his legs at times appeared tremulous.  There was no focal weakness.  He had good strength throughout.  Rapid alternating movements were performed adequately.  Sensory examination was unremarkable.  Deep tendon reflexes were 1+ bilaterally throughout.  It was noted the Veteran has been incapacitated in his job performance and in his daily activities by this tremor which occurred on any type of movement, with use of tools, and in a variety of other situations.  It was not present at rest.  The tremor interfered with his activities of daily living at home (e.g., when he lies down in bed, he shakes).  The impression was essential tremor.  The examiner opined that the Veteran's tremor disability has interfered with both his vocational and his emotional life.  

VA treatment records include a January 2002 report that the Veteran continues to have tremors that were helped by medication.  Although his condition continued to be evident even on medication, the medication did help.  A November 2002 report notes the Veteran had essential tremors of both his hands and his head.  A December 2002 report notes the Veteran was getting along well on his current tremor regimen, and that he was working around the farm.  An October 2003 report notes the Veteran has noticed some improvement in his tremor due to a change in medication, but that his chronic condition was essentially unchanged.  

On August 2005 VA examination, the Veteran reported that his tremor disability interferes with his social life and his work, makes it difficult for him to use tools, and makes him noticeable in various activities.  He also reported the tremor is present on fixed position and on intention.  On physical examination, all cranial nerves were intact.  It was noted he has a head tremor that goes in the vertical plane so that it looks like a "yes" tremor, his head going back and forth in a vertical plane continuously; its amplitude is small.  He had good strength and coordination throughout, and his gait was within normal limits.  There was no resting tremor, but he had a course tremor on fixed position, which worsened on intention, worse on the left side.  There was no focal weakness.  Rapid alternating movements were unremarkable.  His sensory examination was unremarkable.  Deep tendon reflexes were 1+ throughout.  Essential tremor was diagnosed.  

As was noted above, a November 2006 rating decision increased the rating for the Veteran's tremor disability to 30 percent, effective December 6, 2001 (the date of receipt of claim).  

In a July 2003 SSA Decision report, it was noted that the Veteran testified that his tremors make him shake and he cannot hold small things; that his treatment consists of seeing the doctor once a month to have his prescriptions filled; that he worked on the farm, drove a tractor, and gardened.  It was noted that if the limiting effects of the Veteran's alcohol abuse are eliminated, the Veteran would retain the residual functional capacity to perform medium work activity (i.e., he can do sedentary and light work), and that he can occasionally use hand/arm controls bilaterally, and reach overhead bilaterally, but he can never climb ropes, ladders or scaffolding.  

On December 2009 VA examination, the Veteran complained that his tremor had gotten progressively worse, and that although his medication was increased, the tremor is still present.  On physical examination, there was weakness of finger abduction and adduction on the left (4/5), as compared to the right.  There was some diffuse intrinsic muscle atrophy throughout, but there was also some atrophy of other muscles of the lower extremities.  All cranial nerves were intact, and his gait was normal.  The Veteran was noted to have a tremor that was positional and did not appear to increase with reaching target, was small in amplitude, and not present at rest.  He also had a tremor of the head in the vertical plane, also small in amplitude.  There was no evidence of chorea.  The diagnosis was essential tremor of the hands and the head.  It was noted the Veteran was not employed and that his tremor prevented him from doing certain chores on his farm.  

On December 2010 VA examination, by the December 2009 examiner, it was noted that there was no change on physical examination from the December 2009 examination.  The tremor was most pronounced with posture, was not present at rest, and did not increase near target.  Atrophy of the left intrinsic musculature was noted, with strength of intrinsic musculature on the left 4/5.  The diagnosis was essential tremor of the hands and the head.  The disability was noted to cause decreased manual dexterity, problems with lifting and carrying, decreased strength, and decreased mobility.  The disability was characterized as moderately severe.  

As noted above, the Veteran's tremor disability is currently rated at the maximum (schedular) 30 percent rating under Code 8103 (for severe convulsive tics).  

Considering the Veteran's disability under other potentially applicable criteria, the Board also finds that the criteria for rating diseases of the cranial nerves would be of no benefit to the Veteran.  Throughout the appeal period, the Veteran's cranial nerves have been found to be intact.  Hence, Codes 8205 to 8412 do not apply.  

Similarly, while the Veteran has been found to have tremor of the hands, at no time during the appeal period has there been a finding of complete or incomplete paralysis or neuritis or neuralgia.  Hence, Codes 8510 to 8719 (for diseases of the peripheral nerves) also do not apply.  

For these reasons, the preponderance of the evidence is against the claim for a (schedular) rating in excess of 30 percent for the Veteran's tremor disability, and the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b).  The Veteran is competent to describe the symptoms associated with his service-connected tremor disability.  However, his symptoms as shown and as he describes them do not warrant a schedular rating in excess of 30 percent.  

The record suggests that the Veteran is unemployed.  As noted above, the Veteran's claim for TDIU was separately denied in March and April 2002; he did not perfect an appeal he initiated with those determinations.  Consequently, that matter is not before the Board.  Notably, the evidence of record suggests that the Veteran has not worked since May 2001 when he was run over by a tractor on the farm and injured his (nonservice-connected) right leg and left hand.  See November 2001 Orthopedic Surgery Institute Inc. report (to the Commonwealth of Pennsylvania Bureau of Disability Determination); November 2001 Commonwealth of Pennsylvania Bureau of Disability Determination report.  Thus, the Board finds that there is no evidence of service-connected unemployability, and entitlement to a TDIU rating is not re-raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

A schedular rating in excess of 30 percent for idiopathic familial tremor is denied. 


REMAND

An extraschedular disability rating is warranted based upon a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the veteran's level of disability and symptomatology, the Board must determine whether the disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, the Veteran has reported that his tremor disability makes it difficult for him to use his tools, and makes him noticeable in various activities.  He also reported the tremor is present on fixed position and on intention.  See August 2005 VA examination report.  On the most recent December 2010 VA examination, the examiner found the Veteran's tremor disability has the effect of decreased manual dexterity, difficulty with lifting and carrying objects, decreased strength, and decreased mobility.  

Notably, the criteria Codes 8199-8103 do not appear to contemplate all manifestations of the Veteran's familial tremor (e.g., atrophy, loss of strength, loss of dexterity).  Hence, the schedular criteria appear inadequate.  As the Veteran's familiar tremor (particularly of the hands) presents an exceptional disability picture, consideration must be given as to whether an extraschedular rating is warranted.  The Board is precluded from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  Accordingly, the matter must be remanded for referral to the Director of Compensation and Pension Service.   

Accordingly, the case is REMANDED for the following action:

1. The RO should refer the matter of the rating for the Veteran's idiopathic familial tremor to the Director of Compensation and Pension for a determination as to whether the disability warrants an extraschedular rating in accordance with 38 C.F.R. § 3.321(b).  The RO should include a full statement of all factors having a bearing on the issue.  

2. The RO should then readjudicate the matter of entitlement to an extraschedular rating for the idiopathic familial tremor.  If it remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


